

	

		II

		109th CONGRESS

		2d Session

		S. 2437

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Stevens (for

			 himself, Mrs. Hutchison,

			 Mrs. Dole, Mr.

			 Talent, Mrs. Feinstein,

			 Ms. Mikulski, and

			 Mr. Byrd) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To increase penalties for trafficking with respect to

		  peonage, slavery, involuntary servitude, or forced labor.

	

	

		1.Amendment to title

			 18The text of section 1590 of title 18, United

			 States Code, is amended to read as follows: Whoever knowingly recruits,

			 harbors, transports, provides, or obtains by any means, any person for labor or

			 services in violation of this chapter shall be fined under this title and

			 imprisoned for any term of years or life. If death results from the violation

			 of this section, or if the violation includes kidnaping or an attempt to

			 kidnap, aggravated sexual abuse or the attempt to commit aggravated sexual

			 abuse, or an attempt to kill, the defendant shall be fined under this title and

			 imprisoned for any term of years or life. If such violation involves kidnaping

			 more than 1 person, or involves aggravated sexual assault on more than 1

			 person, the defendant shall be subject to the death penalty..

		

